Per Curiam.
The defendant, Joseph Trantolo, was convicted, after a court trial, of failure to carry a fire extinguisher, in violation of General Statutes § 15-129 (a) (5), and failure to carry a personal flotation device, in violation of General Statutes § 15-129 (a) (1). He was sentenced to pay a fine of $75 plus costs on each of these two counts. During the pendency of the defendant’s appeal from this conviction, he died. His appeal was thereafter transferred from the Appellate Court to this court pursuant to Practice Book § 4023.
From the briefs and the oral arguments, it has become clear that, in this case, there is neither allegation nor evidence that the fine levied against the defendant at trial would be collectible from his estate or that the judgment will otherwise affect its interests. On this state of the record, the defendant’s appeal must be dismissed as moot.
*171In this opinion Peters, C. J., Shea, Callahan, Glass, Covello and Hull, Js., concurred.
The appeal is dismissed.